DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application KR10-2020-0166864 filed in Korea on December 2, 2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner recommends incorporating some aspect of the file system/main memory areas and adjusting percentages.

Claim Objections
Claims 9-16 are objected to because of the following informalities:  
Claim 9 recites “monitoring a size of an free page”; “an free page” should be “a free page”;
Claims 10-16 are objected to for dependence on claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 7, 8, 11, 14, 15, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 11 recite, using claim 3 for exemplary language, “allocate the free page included in the main memory area”.  The recitation “the free page included in the main memory area” lacks antecedent basis, as the only previous recitation free page recited in the respective parent claims is “a free page of the second memory,” which is not the main memory area in the first memory.  For purposes of examination, it is assumed that the claim recites “a free page included in the main memory area”. 
Claims 6, 7, 14, and 15 are rejected for dependence on claims 3 and 11. 
Claims 8 and 16 recite, using claim 8 for exemplary language, “allocate the free page included in the main memory area”.  The recitation “the free page included in the main memory area” lacks antecedent basis, as the only previous recitation free page recited in the respective parent claims is “a free page of the second memory,” which is not the main memory area in the first memory.  For purposes of examination, it is assumed that the claim recites “a free page included in the main memory area”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over UNIST (KR101990201, as presented in applicant’s IDS; citations are based on the provided machine translation) in view of Stabrawa et al. (US 2017/0147227).
Regarding claim 1, UNIST teaches an electronic device (Fig. 1) comprising: 
a first memory comprising a main memory area and a storage area (Fig. 1, second memory 130, depicted in Fig. 2 and described in [0045] to be divided between a storage area for storing nonvolatile data and a common area providing a main memory use); 
a second memory configured to operate as a main memory (Fig. 1, first memory 110, where “the first memory 110 may be a main memory,” [0042]); and
a processor (Fig. 1, memory management system 150; described in [0056] to contain a number of modules, where [0035] states that modules can refer to processors in which computer code performs specific functions; future citations to different modules therefore read upon the processor’s functionality) configured to adjust percentages of the main memory area and the storage area on the first memory based on a size of a free page of the second memory (“The capacity check module 157 may check the remaining idle page sizes of the first memory 110, the storage area, and the common area. The main memory management module 151 and/or the storage area management module 153 may dynamically allocate an idle page in the common area using information on the size of the idle page checked by the capacity check module 157,” [0072]).
UNIST fails to teach where the storage area is a file system area to which a pseudo file mapped with the main memory area is allocated, and consequently fails to teach where the percentages are adjusted by allocating a free block included in the file system area to the pseudo file. 
Stabrawa’s disclosure relates to memory/storage management in a virtualization system, and as such comprises analogous art, as it is in the same field of endeavor as the claimed invention of memory management.
As part of this disclosure, Stabrawa depicts a system 100 in Fig. 2 that utilizes a filesystem to organize data, where pseudo files are specifically used to map to memory appliances instead of accessing data in the traditional file system, see [0044]; see also [0041] where a pseudo file is utilized to access external memory specifically.  Further, in response to requests to change memory sizes, Stabrawa provides methods in Figs. 7A and 7B to add/remove memory, where when adding memory, Stabrawa’s system allocates memory from files and memory maps a portion of the file, see Fig. 7A step 708 and [0145].  
Two obvious modifications can be identified: first, incorporating a file system and pseudofiles into UNIST’s storage system.  Second, incorporating Stabrawa’s process of allocating space from a file system to increase a memory allocation.  The first modification read upon the file system area including pseudofiles that map to the main memory area, and both modifications read upon where adjusting percentages is performed by allocating a block included in the file system area to a pseudo file (while Stabrawa doesn’t explicitly say that the allocated memory has to be from a pseudo file, the context of [0144,0145] points to adding to existing external memory allocation, where Stabrawa is earlier cited to use pseudo files to access these external memories).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Stabrawa’s disclosures of file systems/pseudo files and using pseudo files to adjust memory allocations into UNIST’s storage system, as the file system allows for organizing access to the data in a storage device, where an operating system needs some organization for providing access to data, and the pseudo file provides for a clear separation between traditional data backed by files in a file system and other memory use, such as UNIST’s main memory usage. 
Regarding claim 4, the combination of UNIST and Stabrawa teaches the electronic device according to claim 1, and the combination further teaches wherein the processor is configured to: 
allocate a first block among free blocks included in the file system area to the pseudo file (as seen in claim 1 rationale, Stabrawa Fig. 7A allocates memory from a file, i.e. increases the memory area by allocating a pseudo file); and 
increase the percentage of the main memory area on the first memory by mapping the first block allocated to the pseudo file with the main memory area (following the above citation and claim 1 rationale, Stabrawa provides for using pseudo files to map to external memory, where claim 1 incorporates this to map to the main memory area; necessarily, Fig. 7A is related to a request to add memory, i.e. increase the percentage of the main memory area).
Claim 9 recites a method for controlling an electronic device, where the details of the electronic device and the method step of adjusting percentages can be rejected according to the same rationale of claim 1. 
UNIST teaches the method further comprising:
monitoring a size of a free page included in the second memory (“The capacity check module 157 may check the remaining idle page sizes of the first memory 110, the storage area, and the common area,” [0072]).
Claim 12 is rejected according to the same rationale of claim 4. 
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over UNIST in view of Stabrawa and further in view of Yang (US 2019/0005606).
Regarding claim 5, the combination of UNIST and Stabrawa teaches the electronic device according to claim 4, but UNIST fails to teach wherein the processor is configured to: 
identify a physical frame number of the first block; 
obtain a struct page corresponding to the first block by using the identified physical frame number; and 
map the first block with the main memory area by connecting the obtained struct page to a buddy system structure included in the main memory area.
Stabrawa discloses the use of region metadata, where during resizing operations, region access logic can update the region metadata to include references to the allocated portion of memory, see [0116].
An obvious modification can be identified: incorporating Stabrawa’s use of region metadata and additionally the ability to update and include references for newly allocated memory.  Such a modification reads upon identification of a physical frame number of a block, as in order to incorporate references to the locations of newly allocated memory, a physical location must necessarily be identified.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Stabrawa’s provision of region metadata and the ability to update said metadata as the metadata about the region provides greater detail to the system about what memory is allocated to what region, enhancing the organization of the system.
The combination of UNIST and Stabrawa still fails to teach the obtaining of the struct page and consequently mapping the block by connecting the obtained struct page.  While Stabrawa does update metadata and would therefore read upon mapping the block by connecting the block references to the metadata, this does not specifically use a struct data structure.
Yang’s disclosure is related to memory mapping data structures and as such comprises analogous art.
Yang states that “the “struct page” data structure is used to represent a physical page of memory,” [0019], where [0023] provides that a system kernel can use a struct page data structure to convert addresses among different address spaces.  In addition, each physical page has a struct page to keep track of what a page is being used for, see [0024].  In order to locate struct pages associated with memory, Yang provides that a kernel can either use a user space pointer or based on physical address to page mappings found in page table entries, see [0065].
An obvious modification can be identified: incorporating struct pages as a data structure to manage page metadata and further incorporating the ability to locate struct pages via mappings or pointers.  Such a modification reads upon the obtaining of a struct page limitation, and incorporating the use of struct pages as metadata into the disclosure of Stabrawa identified above would necessitate that updating region metadata include struct pages, as these are metadata for the references for allocated memory locations, reading upon the mapping limitation.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Yang’s struct page data structure and location mechanism into UNIST’s modified storage system, as the struct page data structure further enhances organization by tracking individual pages’ assignments and usage, as well as providing faster performance by enabling direct memory access without having to process data via a CPU, see [0019].
Claim 13 is rejected according to the same rationale of claim 5. 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over UNIST in view of Stabrawa and further in view of Lee (US 2020/0226063). 
Regarding claim 8, the combination of UNIST and Stabrawa teaches the electronic device according to claim 1, but fails to teach wherein the processor is configured to, based on a size of the free block included in the file system area being lower than a third threshold value, allocate a free page included in the main memory area to the file system area.
UNIST discloses dynamically allocating a free page of the common area to the storage area, which would read upon the allocation step, but fails to teach this allocation based on some size threshold.
Stabrawa does discuss thresholds, and even thresholds relating to free memory, see [0154], but this is in the context of handling page faults, not allocating memory.
 Lee’s disclosure is related to garbage collection.  While not in the same field of endeavor, Lee’s disclosure would be reasonably pertinent to the claimed invention, as the goal of garbage collection is to generate free space, which is directly related to the subject matter of claim 8.  As such, Lee’s disclosure comprises analogous art.
As part of this, Lee provides for a general garbage collection process in Figs. 2A and 2B, showing how garbage collection results in generating 3 free blocks (block 2, block 3, and block 4), see also [0042].  In order to determine when to perform garbage collection, Lee states that the garbage collector can detect the number of free blocks and perform garbage collection based on that number, see [0070], where one embodiment triggers garbage collection when this number is equal to or less than a threshold value, see [0084].
An obvious modification can be identified: incorporating Lee’s checking for available free space and utilizing a threshold to determine whether more free space needs to be generated.  As discussed in the claim 1 rationale, UNIST already provides for checking idle page sizes, including idle page sizes of the storage area, and as cited above, UNIST discloses dynamically allocating an idle page from the common area to the storage area.  Lee’s disclosure now provides for a condition for the dynamic allocation: when the amount of free space (i.e. the size of an idle page in the storage area) is below a threshold.  This modification reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Lee’s teachings from garbage collection area using a size threshold to trigger garbage collection into UNIST’s storage system, as the size comparison and threshold ensures that the storage system will not run out of storage space but also doesn’t allocate more storage space until necessary. 
Regarding claim 16, the combination of UNIST and Stabrawa teaches the method according to claim 9, and UNIST teaches the method further comprising: 
monitoring a size of a free block included in the file system area (“The capacity check module 157 may check the remaining idle page sizes of the first memory 110, the storage area, and the common area,” [0072]); 
The allocating limitation can be rejected according to the same rationale of claim 8.
Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 6, 7, 11, 14, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2 and 10 recite, using claim 2 for exemplary language, 
wherein the processor is configured to, based on the size of the free page of the second memory being less than a first threshold value, allocate the free block included in the file system area to the pseudo file.
Claims 3 and 11 recite, using claim 3 for exemplary language,
wherein the processor is configured to, based on the size of the free page of the second memory being a second threshold value or more, allocate the free page included in the main memory area to the file system area.
In the four claims above, a specific allocation in the first memory is made based on the comparison of the second memory’s free page size to a threshold value.  UNIST’s disclosure does not provide this detailed feature, as UNIST broadly provides for a dynamic allocation to the common area based on the idle page size of the first memory; no threshold of the first memory is discussed.  In a search of the art, no other reference was found that discussed how a memory metric in one memory affects allocation in a separate memory with regards to dynamically adjusting regions.  This leads to a determination of allowable subject matter.
To contrast, in claim 8, another threshold is contemplated, but this is specifically the size of a free block in the file system area that is being adjusted; claim 8’s subject matter does not contemplate a threshold for the second memory. 
Claims 6, 7, 14, and 15 are allowable for dependence on claims 3 and 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumar et al. (US 5,737,750) discloses dynamic adjusting for cache storage regions based on the instruction content,
Im et al. (US 9,460,006, as presented in applicant’s IDS) discloses dynamically adjusting subregion percentages of a storage device,
Farhan et al. (US 10,120,582) provides for dynamically changing ratios of a storage device allocated to a cache region and storage region,
Lin (US 10,776,261) features two memories, where a global memory has two subregions that can be adjusted; however, a review shows that the subregion’s adjusting is not based on a condition in the local memory,
Yoshioka et al. (US 2012/0089806) discloses dynamically managing regions and adjusting the sizes of regions,
Jung et al. (US 2018/0081594, as presented in applicant’s IDS) provides for adjusting write ratios to different memory regions,
Lyons et al. (US 2019/0171557) discusses dynamic allocations of a main memory subsystem based on the number of free pages/sizes,
Hu et al. (GB 2511325) discloses dynamically adjusting memory assigned to data storage and manage functions,
Kim et al. (WO 2007/097581) discloses dynamically allocating blocks to regions based on block size.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139